Citation Nr: 0741038	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO. 04-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include benign positional vertigo. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied, amongst other 
issues, service connection for residuals of a head injury. 

In March 2007, this case was advanced on the docket because 
of good cause shown. See 38 C.F.R. § 20.900(c) (2007).

In September 2007, the veteran submitted a Statement in 
Support of Claim, in which he alleged that he had an injury 
to the optic nerve that was sustained in service. This matter 
has not been adjudicated by the RO, and is therefore REFERRED 
for appropriate action. 


FINDING OF FACT

There is no competent medical evidence showing residuals of a 
head injury to include benign positional vertigo.


CONCLUSION OF LAW

Benign positional vertigo was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter dated 
in August 2003, the veteran was advised in accordance with 
the law, prior to the September 2003 rating decision, and in 
accordance with the requirements of C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006 and 
October 2007. Additionally, since the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence and VA treatment 
records, and a VA examination. Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). There are 
no known additional records or information to obtain. 

A hearing was offered, and scheduled, and the veteran 
withdrew his RO hearing request in August 2004. He was 
scheduled for a December 2006 Travel Board hearing and failed 
to report. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


Service Connection 

The veteran asserts that he has residuals of a head injury to 
include benign positional vertigo. He maintains that he was a 
boxer in service and that he had been knocked unconscious. He 
asserts that his residuals of a head injury include vertigo, 
and that service connection for this disorder is warranted. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In this case, service medical records are devoid of findings, 
treatment, or diagnosis for benign positional vertigo. 
Shortly after service, the veteran was hospitalized for an 
injury not currently on appeal, sustained in an in-service 
boxing match. 

Pursuant to the Board's remand, the veteran underwent a VA 
examination in April 2007. It was noted that he was a 
physical education instructor in service. It was also noted 
that he sustained a knockout, losing consciousness. 
Thereafter, he related that he had headaches with described 
dizziness. At the time of the examination, he complained of 
difficulty with balance and feelings of vertigo. It was noted 
that he had been seen by VA multiple times in the past and 
was currently being followed by the gait and balance clinic 
where it had assessed elements of multifactorial 
dysequilibrium, including sensory loss and benign positional 
vertigo. 

Neurological examination revealed the veteran had difficulty 
with word-finding and immediate recall. His language was 
normal. Cranial nerves revealed papillary defect in the right 
eye; otherwise cranial nerves were intact. He had difficulty 
with ambulation due to balance difficulties. An MRI of the 
brain performed in 2002 was negative. The pertinent diagnosis 
was benign positional vertigo. The examiner indicated that 
the veteran had many traumatic injuries to the head as a 
boxer. He determined that it was as likely as not that the 
veteran's current headaches had their onset or beginning in 
service. As for the veteran's benign positional vertigo, the 
examiner stated that he could link the disorder to military 
service without resorting to speculation. 

VA treatment records associated with the claims folder show 
the veteran was treated for dizziness and benign positional 
vertigo. However, these complaints have not been medically 
associated with the veteran's activity as a boxer in service. 

In this case, the veteran is shown to have benign positional 
vertigo. What is not shown is that it had its onset in 
service or was due to the veteran's time as a boxer in 
service. The only evidence that associates benign positional 
vertigo to service, is the veteran's allegation. The 
veteran's statements do not constitute competent medical 
evidence. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
veteran  has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992). 

Lacking a finding of residuals of a head injury to include 
benign positional vertigo in service, or medical findings 
linking benign positional vertigo to service, a basis upon 
which to grant service connection for residuals of a head 
injury to include benign positional vertigo, has not been 
presented. 


ORDER

Service connection for residuals of a head injury, to include 
benign positional vertigo, is denied. 



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


